Citation Nr: 0808466	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-25 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from March 1, 1971 to 
January 5, 1971, and from March 1, 1976 to April 6, 1976.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2005 
rating decision of the VA Regional Office in Cleveland, Ohio 
that declined to reopen the claim of service connection for 
depressive neurosis.

The Board observes in a letter dated in August 2004 that the 
veteran requests entitlement to nonservice-connected pension.  
This matter is referred to the RO for appropriate 
consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has an acquired psychiatric 
disorder that was either incurred in or aggravated by 
service.

Review of the record discloses that a Social Security 
disability award letter was received showing that the veteran 
was granted benefits in January 1977 for chronic anxiety 
neurosis with depression.  However, the actual clinical 
records on which the award was based were not made available.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must obtain Social Security 
Administration decisions and records which may have a bearing 
on the veteran's claim. Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  The Board finds that the 
Social Security determination records may have a bearing on 
the claim under consideration.  In letters dated in August 
2004 and February 2005, the appellant stated that his Social 
Security records reflect evidence of a mental disorder dating 
from the late 1970s, and gave permission to retrieve that 
information.  As such, these records should be requested and 
associated with the claims folder.

Additionally, in correspondence dated in February 2005, the 
veteran indicates that he has been treated at VA for many 
years, but noted that the RO had only obtained records dating 
from March 2000.  He contends that clinical records dating 
back to the late 1970s and early 80s should also have been 
secured in support of his claim.  The appellant relates that 
he continues to receive treatment at the Dayton VA medical 
facility.  The Board observes that VA hospital discharge 
summaries dated in 1975 and 1976 are of record, but there is 
no further VA clinical evidence until April 1999 dating 
through June 2004.  The record thus indicates that relevant 
evidence in support of the veteran's claim may exist or could 
be obtained from a VA facility. See Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, VA treatment records dating from 1971 to March 
1999, and from July 2004 to the present should be requested 
and associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holding Kent v. 
Nicholson, 20 Vet. App. 1 (2006) 
are fully met with since the most 
recent duty-to assist letters in 
2004.  

2.  Contact the Social Security 
Administration and obtain a copy 
of the agency decision in the 
veteran's case, and the medical 
documentation relied upon for the 
award of disability benefits.

3.  Retrieve copies of all of the 
veteran's VA treatment records 
dating from 1971 to March 1999, 
and from July 2004 to the present, 
and associate them with the claims 
folder, to include those that may 
be on microfiche and/or retired.  

4.  After taking any further 
development deemed appropriate, 
re-adjudicate the issue on appeal.  
If the benefit is not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

